Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed July 18, 2022, no claims were amended, and claim 1-6 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 4 paragraphs 2 -  page 8 (all), filed July 18, 2022, with respect to claims 1-6 have been fully considered and but they are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 4 paragraph 2 – page 5 (all), “ … The Office Action also does not show that the cited references disclose at least, "cause the UE to: . . . determine, based on a policy, to transfer the session from the TWAN to the cellular network," as recited in independent claim 1. …However, para. 0028 of Krishna explicitly states that, "IWS system 107 may determine when and whether to handoff between cellular and Wi-Fi based on a set of criteria (emphasis added)." Thus, Krishna clearly discloses that the IWS system determines when and whether to handoff. The Office Action does not show that Krishna discloses that the UE determines, based on a policy, to transfer the session from the TWAN to the cellular network. The Office Action also does not show that the cited references disclose at least, "send, over a first interface and to the cellular network, a handover request, the handover request pertaining to establishing a second (PDN) connection, the second PDN connection being between the UE and the cellular network, the handover request comprising a handover indication, an attach type, and an access point name (APN)," as recited in independent claim 1. … Thus, step 602 of para. 0050 clearly pertains to a request for a UE to connect to Wi-Fi after the UE is already connected to small cell base station 105. To the contrary, the claimed "handover request" pertains to establishing a second PDN connection between the UE and the cellular network. The description of step 602 in para. 0050 of Krishna nowhere states that, when a UE 101 that is already connected to WiFi network 103 and requesting to be handover to small cell base station 105, UE 101 sends a request to IWS system 107, requesting to be attached to small cell base station 105 at step 602. Accordingly, for at least the reasons set forth above, it is submitted that the Office Action does not show that all features of independent claim 1 are disclosed by the cited references. 
Thus, it is submitted that the Office Action does not show that independent claim 1 and 
all claims depending thereon are unpatentable over the cited references. Accordingly, Applicants respectfully submit that the rejections under 35 U.S.C. § 103 should be withdrawn. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Krishna clearly teaches, determine, based on a policy, to transfer the session from the TWAN to the cellular network (see para. 0028, 0037-0042, UE 101 interfacing with IWS system 107 determine when and whether to handoff between cellular and Wi-Fi based on a set of criteria. The set of criteria may be based on any combination of network policies and characteristics, QoS requirements of the UE (such as whether the UE is a subscriber with premium services or standard services), the type of application (e.g., video versus HTTP traffic), pricing, network performance, load-balancing metrics, and the like. The set of criteria for determining a handoff from cellular to Wi-Fi and the set of criteria for determining a handoff from Wi-Fi back to cellular may be the same or different, see also para. 0029, IWS system 107 make handoff decisions in order to optimize the individual performance of a UE); send, over a first interface and to the cellular network, a handover request, the handover request pertaining to establishing a second (PDN) connection, the second PDN connection being between the UE and the cellular network, the handover request comprising a handover indication, an attach type, and an access point name (APN) (see para. 0028-0030, 0037-0042, Fig.2, Fig.6, para. 0050-0053,  a request from a UE 101 to connect to small cell base station 105 is received by IWS system 107 at 602, when a UE 101 that is already connected to Wi-Fi network 103 and requesting to be handover to small cell base station 105, UE 101 sends a request to IWS system 107, requesting to be attached to small cell base station 105. In response, IWS system 107 initiates an authentication process. At 604, the authentication information sent by UE 101 is received by IWS system 107, and any data that is now being sent from UE 101 via Wi-Fi radio to Wi-Fi AP 106 is passed to small cell base station 105 through one or more data channels and then sent through established GTP tunnels in the MNO network, thereby maintaining any existing sessions and their corresponding policies, QoS, and accounting features);  receive, from the cellular network over the first interface, a handover response, the handover response comprising an internet protocol (IP) address or a prefix assigned for the second PDN connection (see Fig.5, Fig.7, para. 0056-0057, for seamless offloading, the source IP address of the packet sent from IWS system 107 to the Internet is the cellular network assigned IP address {an internet protocol (IP) address or a prefix assigned for the second PDN connection}, the outgoing packets from the UE are offloaded from the MNO core network, while the returning packets will stay on the MNO core network, see also para. 0052, IWS system 107 sends to UE 101 the cellular network assigned IP address that was previously allocated to UE 101 for connecting to the cellular network. After UE 101 receives the cellular network assigned IP address, UE 101 begin to send data using the Wi-Fi radio); and  Gupta teaches cause the UE to: send, over a first interface and to the cellular network, a handover request, the handover request pertaining to establishing a second (PDN) connection, the second PDN connection being between the UE and the cellular network, the handover request comprising a handover indication, an attach type, and an access point name (APN) (see Fig.4, para. 0050-0057, attach parameters include an Access Point Name specifying a connection required by the UE 410, a parameter indicating if the connection relates to a NSWO and a handover indicator specifying if the connection relates to a handover between a 3GPP EPC access (routed through an eNodeB) and a non-3GPP access (Wi-Fi)) ; receive, from the cellular network over the first interface, a handover response, the handover response comprising an internet protocol (IP) address or a prefix assigned for the second PDN connection (see para. 0050-0057, the UE 210 (see FIG. 2) provides a PDN connection request and the TWAG 252 returns this distinct gateway IP address as input for server-identity in a DHCP request. In the subsequent DHCP Request from UE to the TWAG 252, the server-identity is populated with this distinct gateway IP address as a means for the TWAG 252 to identify the PDN connection, and  when the UE 210 needs to setup a second PDN connection, this is signaled in a subsequent connection setup request to the TWAG 252, see also Fig.5, para. 0074-0078, Fig.7. para. 0104-0105); receive, over a second interface and from the TWAN, a release message, the release message instructing the UE to release the first PDN connection (see para. 0057,  for disconnection of a PDN connection, either the UE 210 notify the other about an IP address/prefix that is released, see Fig.6, para. 0089-00993, 0095-0098,  the TWAG/TWAN 614 initiates a Delete Session Request with the IP address of the 3GPP PDN connection, instructing the UE to release the first PDN connection); and 
send, over the second interface and to the TWAN, an acknowledgement, the acknowledgement pertaining to the release of the first PDN connection (see Fig.10, para. 0096, the UE 610 acknowledges with a Delete Connection Complete message, the acknowledgement pertaining to the release of the first PDN connection). 


	Under the broadest reasonable interpretation, the combination of the systems as disclosed by Krishna and Gupta reads upon communication to “establish, with a trusted wireless local area network (TWAN), a session on a first packet data network (PDN) connection, the first PDN connection being between the UE and the TWAN; discover a cellular network; determine, based on a policy, to transfer the session from the TWAN to the cellular network; send, over a first interface and to the cellular network, a handover request, the handover request pertaining to establishing a second (PDN) connection, the second PDN connection being between the UE and the cellular network, the handover request comprising a handover indication, an attach type, and an access point name (APN); receive, from the cellular network over the first interface, a handover response, the handover response comprising an internet protocol (IP) address or a prefix assigned for the second PDN connection; receive, over a second interface and from the TWAN, a release message, the release message instructing the UE to release the first PDN connection; and send, over the second interface and to the TWAN, an acknowledgement, the acknowledgement pertaining to the release of the first PDN connection” as recites in the claim.
	
Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al. (US Pub. No.: 2013/077482), and further in view of Gupta (US Pub. No.: 2015/0282026).

As per claim 1,Krishna disclose A user equipment (UE) (see Fig. 1-2, UE 101) comprising a processor (see Fig. 1-2, UE 101 with a CPU / a processor), a memory (see Fig. 1-2, UE 101 with a memory for storing), and computer-executable instructions stored in the memory which, when executed by the processor (see para. 0023, 0043), cause the UE to: 
establish, with a trusted wireless local area network (TWAN), a session on a first packet data network (PDN) connection, the first PDN connection being between the UE and the TWAN (see para. 0019-0021,  0023, UEs 101 obtain services from a Wi-Fi network 103 via a Wi-Fi access point (Wi-Fi AP) 106, see also Fig. 2, para. 17, new sessions are re-established on the WiFi Network, generating the request is considered to be implicit when performing a handover or other mobility related functions); 
discover a cellular network (see Fig.1, Fig.2,  para. 0019-0021, 0023, 0027, 0037, UE 101 interfacing with IWS system 107 perform a handoff between using cellular radio and using Wi-Fi radio for wireless communication / discover cellular 102, see also para. 0043); 
determine, based on a policy, to transfer the session from the TWAN to the cellular network (see para. 0028, 0037-0042, UE 101 interfacing with IWS system 107 determine when and whether to handoff between cellular and Wi-Fi based on a set of criteria. The set of criteria may be based on any combination of network policies and characteristics, QoS requirements of the UE (such as whether the UE is a subscriber with premium services or standard services), the type of application (e.g., video versus HTTP traffic), pricing, network performance, load-balancing metrics, and the like. The set of criteria for determining a handoff from cellular to Wi-Fi and the set of criteria for determining a handoff from Wi-Fi back to cellular may be the same or different, see also para. 0029, IWS system 107 make handoff decisions in order to optimize the individual performance of a UE); send, over a first interface and to the cellular network, a handover request, the handover request pertaining to establishing a second (PDN) connection, the second PDN connection being between the UE and the cellular network, the handover request comprising a handover indication, an attach type, and an access point name (APN) (see para. 0028-0030, 0037-0042, Fig.2, Fig.6, para. 0050-0053,  a request from a UE 101 to connect to small cell base station 105 is received by IWS system 107 at 602, when a UE 101 that is already connected to Wi-Fi network 103 and requesting to be handover to small cell base station 105, UE 101 sends a request to IWS system 107, requesting to be attached to small cell base station 105. In response, IWS system 107 initiates an authentication process. At 604, the authentication information sent by UE 101 is received by IWS system 107, and any data that is now being sent from UE 101 via Wi-Fi radio to Wi-Fi AP 106 is passed to small cell base station 105 through one or more data channels and then sent through established GTP tunnels in the MNO network, thereby maintaining any existing sessions and their corresponding policies, QoS, and accounting features. Note that under this process, Mobile IP is not required to seamlessly handoff UE 101 from one air interface to another. Another advantage of maintaining the GTP tunnels is that the amount of session-setup overhead and control traffic on the MNO core elements can be significantly reduced. For example, the amount of control traffic is reduced because GTP tunnels do not need to be torn down and then re-established later when UE 101 is handed back to the cellular network, see also para. 0022); 
receive, from the cellular network over the first interface, a handover response, the handover response comprising an internet protocol (IP) address or a prefix assigned for the second PDN connection (see Fig.5, Fig.7, para. 0056-0057, for seamless offloading, the source IP address of the packet sent from IWS system 107 to the Internet is the cellular network assigned IP address {an internet protocol (IP) address or a prefix assigned for the second PDN connection}, the outgoing packets from the UE are offloaded from the MNO core network, while the returning packets will stay on the MNO core network, see also para. 0052, IWS system 107 sends to UE 101 the cellular network assigned IP address that was previously allocated to UE 101 for connecting to the cellular network. After UE 101 receives the cellular network assigned IP address, UE 101 begin to send data using the Wi-Fi radio); 

Krishna however does not explicitly disclose receive, over a second interface and from the TWAN, a release message, the release message instructing the UE to release the first PDN connection; and 
send, over the second interface and to the TWAN, an acknowledgement, the acknowledgement pertaining to the release of the first PDN connection.

Gupta however disclose a user equipment (UE) (see Fig.4, Fig. 15-16, UE 410) comprising a processor (see Fig. 15-16, a processor 1540), a memory (see Fig. 15-16, system memory 1510), and computer-executable instructions stored in the memory which, when executed by the processor (see para. 0168-0170, instructions 1515 and 1535 include instructions that when executed by at least one of the processor(s) 1540), cause the UE to: send, over a first interface and to the cellular network, a handover request, the handover request pertaining to establishing a second (PDN) connection, the second PDN connection being between the UE and the cellular network, the handover request comprising a handover indication, an attach type, and an access point name (APN) (see Fig.4, para. 0050-0057, attach parameters include an Access Point Name specifying a connection required by the UE 410, a parameter indicating if the connection relates to a NSWO and a handover indicator specifying if the connection relates to a handover between a 3GPP EPC access (routed through an eNodeB) and a non-3GPP access (Wi-Fi)) ; receive, from the cellular network over the first interface, a handover response, the handover response comprising an internet protocol (IP) address or a prefix assigned for the second PDN connection (see para. 0050-0057, the UE 210 (see FIG. 2) provides a PDN connection request and the TWAG 252 returns this distinct gateway IP address as input for server-identity in a DHCP request. In the subsequent DHCP Request from UE to the TWAG 252, the server-identity is populated with this distinct gateway IP address as a means for the TWAG 252 to identify the PDN connection, and  when the UE 210 needs to setup a second PDN connection, this is signaled in a subsequent connection setup request to the TWAG 252, see also Fig.5, para. 0074-0078, Fig.7. para. 0104-0105); receive, over a second interface and from the TWAN, a release message, the release message instructing the UE to release the first PDN connection (see para. 0057,  for disconnection of a PDN connection, either the UE 210 or the TWLAN 252 may notify the other about an IP address/prefix that is released, see Fig.6, para. 0089-00993, 0095-0098,  the TWAG/TWAN 614 initiates a Delete Session Request with the IP address of the 3GPP PDN connection, instructing the UE to release the first PDN connection); and 
send, over the second interface and to the TWAN, an acknowledgement, the acknowledgement pertaining to the release of the first PDN connection (see Fig.10, para. 0096, the UE 610 acknowledges with a Delete Connection Complete message, the acknowledgement pertaining to the release of the first PDN connection). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to receive, over a second interface and from the TWAN, a release message, the release message instructing a UE to release the first PDN connection; and  send, over the second interface and to the TWAN, an acknowledgement, the acknowledgement pertaining to the release of the first PDN connection, as taught by Gupta, in the system of Krishna, so as to more efficiently utilized available bandwidth in cellular wireless networks, see Gupta, paragraphs 3-5.

As per claim 2, the combination of Krishna and Gupta disclose the UE of claim 1.

Gupta further disclose  wherein the IP address or prefix assigned for the second PDN connection matches an IP address or prefix assigned for the first PDN connection (see Fig.7 para. 0104-0105, the TWAN/TWAG 714 sends a Create Session Request (APN, handover indication) message to the PDN GW 718. The APN and handover indication is set in the Create Session Request to allow the PDN GW 718 to re-allocate the same IP address or prefix that was assigned to the UE 710 while it was connected to the 3GPP IP access via an eNodeB 240 rather than using WLAN access via the TWAG 250 (see FIG. 2) ).

As per claim 3, the combination of Krishna and Gupta disclose the UE of claim 1.

Gupta further disclose wherein the instructions further cause the UE to establish a radio bearer over the cellular network (see para. 0129, communication between the UE 910 and the TWAG 930 via the AP/WLC 920 uses Wi-Fi whereas communication between the TWAG 930 and the PDN gateway 940 uses 3GPP S2a bearers. Each of the three packet data communication channels (corresponding to 912, 914, 916) at the UE has a distinct associated Virtual Local Area network ID (VLAN ID). Communications 942, 944 using the S2a bearer between the TWAG 930 and the PDN gateway 940 each have an associated Tunnel Endpoint Identifier (TEID) associated with the GTP tunnel in addition to a VLAN ID).

As per claim 4, the combination of Krishna and Gupta disclose the UE of claim 3.

Gupta further disclose wherein the instructions further cause the UE to send and receive data via the radio bearer (see para. 0129, communication between the UE 910 and the TWAG 930 via the AP/WLC 920 uses Wi-Fi whereas communication between the TWAG 930 and the PDN gateway 940 uses 3GPP S2a bearers / the UE send and receive data via the radio bearer).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al. (US Pub. No.: 2013/077482), in view of Gupta (US Pub. No.: 2015/0282026), and further in view of Karampatsis et al (US Pub. No.:2016/0112896).

As per claim 5, the combination of Krishna and Gupta disclose the UE of claim 1.

The combination of Krishna and Gupta however does not explicitly disclose wherein the policy is an access network discovery and selection function (ANDSF) policy.

Karampatsis however disclose wherein a policy is an access network discovery and selection function (ANDSF) policy (see para. 0113-0115, the ANDSF 222 assist the WTRU 202 in discovery of non-3GPP accesses, if any. The ANDSF 222 provide the WTRU 202 with rules for policing the connection to these networks, such as, inter-system mobility policies (ISMP) and inter-system routing policies (ISRP) using, for example, a management object (MO) (hereinafter “ANDSF MO”), see also para. 0118-0124, 0374).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a policy is an access network discovery and selection function (ANDSF) policy, as taught by Karampatsis, in the system of Krishna and Gupta, so as to more efficiently manage resources in the wireless network to accommodate transmission of the media, see Karampatsis, paragraphs 3-5.

As per claim 6, the combination of Krishna and Gupta disclose the UE of claim 1.

The combination of Krishna and Gupta however does not explicitly disclose wherein the UE receives in the response a charging ID that was assigned to the PDN connection through the TWAN.

Karampatsis however disclose wherein a UE receives in the response a charging ID that was assigned to the PDN connection through the TWAN (see para. 0440, the PDN GW update its context field and return a Modify Bearer Response (Charging Id, MSISDN) message to the target Serving GW. The MSISDN is included if the PGW 266 has it stored in its WTRU context, see also para. 0374).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a UE receives in the response a charging ID that was assigned to the PDN connection through the TWAN, as taught by Karampatsis, in the system of Krishna and Gupta, so as to more efficiently manage resources in the wireless network to accommodate transmission of the media, see Karampatsis, paragraphs 3-5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bachmann et al (US Pub. No.:2010/0323700) – see Fig.2, para. 0017-0018, “In case of a handover from a non-3GPP access to a 3GPP access, the mobile terminal sends an Attach Request message to the MME in the 3GPP access (via the eNodeB) after discovering the 3GPP access. In the Attach Request message the mobile terminal indicates in an Attach Type field that it is a handover. In addition, the mobile terminal signals the old Global Unique Temporary Identifier (GUTI) for authentication. Then, the eNodeB derives from the GUTI the mobile terminal's MME and sends the Attach Request message to the MME. If the indicated MME is not associated with the contacted eNodeB, the eNodeB selects another MME and forwards the Attach Request message to this new MME. The new MME (if different from the old MME) retrieves the context (including IMSI, Authentication Quintets) from the old MME and can therefore skip part of the authentication procedure with the MN.  The UE initiates the Attach procedure by the transmission of an Attach Request message (IMSI or old GUTI, last visited TAI (if available), UE Network Capability, PDN Address Allocation, Protocol Configuration Options, Attach Type) together with an indication of the Selected Network to the eNodeB of the 3GPP network. The Attach Type indicates "Handover" in case the UE has already an activated PDN-GW/HA due to mobility within non-3GPP accesses”.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469